Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,864,440 in view of Hayakawa (US 2012/0218298). 
The pending claims and the patented claims are substantially similar to one another in at least so much as they are commonly directed to the presentation of available interactions, receiving from the player a selection of an interactions and presenting a game in either an augmented reality mode or a point-of-view mode as determined a computing device.  While the pending claims do not explicitly recite the steps of the selected actions resulting in the updating of one or more changes to the field of play or the game piece, Hayakawa teaches that it was known in an analogous invention to update the field of play or game piece responsive to one or more changes (Hayakawa Paragraphs [0113], [0148], [0219]).  It would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing date to have incorporated the update of game state as taught by Hayakawa in the claimed invention in order to ensure that the present game state was reflected to the player for subsequent game play.  Additionally, it would have been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing date to have removed the updating of game state in the patented claims in order to provide the predictable and expected advantage of enabling player to perform additional available interactions and/or validate entered interactions prior to further resolving the game state.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.(MPEP 804.I.B.1)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 31-50 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a device (i.e., a machine) in claims 45-50, a computer implemented method (i.e., a process) in claims 31-38 and a non-transitory computer readable medium (i.e. a manufacture) in claim 39-44.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 31 includes the following underlined claim elements:
31. A method comprising: 
displaying, by a computing device, a list of available interactions in response to detecting an interaction with a game element displayed by the computing device, the game element comprising a representation of a physical game piece situated on a playing surface; 
receiving, by the computing device, a selection of a selected interaction in the list of available interactions; 
determining, by the computing device, an operating mode of a game including the game element, the operating mode selected from the group consisting of an augmented reality (AR) mode and a point-of- view (POV) mode; 
if the operating mode comprises an AR mode: displaying, by the computing device, a full view of a field of play including the game element on a display of the computing device and executing and displaying by the computing device an AR action along with the full view on the display, the AR action generated based on the selected interaction; and 
if the operating mode comprises a POV mode: executing and displaying, by the computing device, a POV interaction on the display, the POV interaction generated based on the selected interaction.  

The claim elements underlined above, concern Mental Processes including observation, evaluation, and judgement and Certain Methods of Organizing Human Activity including following rules or instructions that have been identified by the courts as an Abstract Idea.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a computing device and a display it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  smart phones, game consoles, arcade machines,  and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a computing device and a display amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0038]-[0040], [0046], [0103], [0104]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0038]-[0040], [0046], [0103], [0104]). In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 32-50 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 31 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed June 30th, 2022 have been fully considered but they are not persuasive. 
Commencing on page 8 section 1, of the applicant’s above dated reply, the applicant suggests that the double patenting rejection should be held in abeyance until the indication of allowable subject matter.
Responsive to the preceding the MPEP notes, “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.” (See MPEP 804.I.B.1).  Accordingly, future replies by applicant that do not address this rejection will risk being held non-responsive consistent with MPEP §714.03.

Continuing on pages 8-12 section 2, subsection entitled, “The Claims fail Satisfy Both Prongs of Step 2A” of the above dated remarks, the applicant proposes that the claimed invention does not fall into either the Mental Process or Certain Methods of Organizing Human Activity enumerated groupings of abstract idea.  Specifically, the Applicant proposes that the claimed invention utilizes computing components including network monitors to analyze network packets and perform operations including changing display modes between an augmented reality view and a POV mode, which the applicant presents cannot be performed by the human mind.  The applicant concludes based on the preceding that the claimed invention cannot fall under a mental process.
Responsive to the preceding the claimed invention includes elements directed t observations, evaluation and judgement which the courts have recognized as falling un the enumerated grouping of Mental Process.  The implementation of a judicial exception including Mental Process on a computer wherein the computer is utilized merely as a tool or particular technology to implement the identified judicial exception, is not sufficient to support the patent eligibility of the same (See MPEP 2106.05(f) 2106.05(h)).

Additionally, the Applicant presents that the claimed invention describes a computer interface that determines an operational mode/format for presenting content that the applicant proposes does not fall under  Certain Methods of Organizing Human Activity because they are performed by a machine and do not involve rules governing game play in a similar manner as was addressed by Marco Guldenaar Holding.   
Responsive to the preceding, the implementation of a judicial exception including Certain Methods of Organizing Human Activity on a computer wherein the computer is utilized merely as a tool or particular technology to implement the identified judicial exception, is not sufficient to support the patent eligibility of the same (See MPEP 2106.05(f) 2106.05(h)).  While In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018) is cited as an example of following rules or instructions in MPEP § 2106.04(a)(2)(II)(c) such is not presented in a context that would exclude additional types of inventions from encompassing following rules or instructions in Certain Methods of Organizing Human Activity.  
  	The Applicant further argues that example 37 supports their position that the involvement of a computer removes an invention from falling under the grouping of a Mental Process and support eligibility under prong 2 because the analysis found a specific improvement over prior system.
Responsive to the preceding the position that example 37 would be controlling is respectfully not supported and stands in contradiction to MPEP 2106.05(f) & 2106.05(h) wherein the mere application of  a judicial exception through or by use of a computer is not sufficient in of itself to support patent eligible subject matter as proposed.  Insomuch as the applicant’s remarks reflect the ability of improvement to the functioning of a computer to support the integration of an abstract idea into a practical application (MPEP 2106.05(a)), the applicant’s remarks do not identify a proposed improvement embodied in the claimed invention nor do they provide a basis for separating the involvement of a computer as particularly claimed from the mere use of a computer as a tool as defined(MPEP 2106.05(f) & 2106.05(h)).     
Further Continuing on pages 13-14 section 2, subsection entitled, “The Claims Recite Significantly More than the Alleged Abstraction” of the above dated remarks, the applicant presents that the claims recite a specific process for displaying interactions on a computer device involving dynamically switching between an AR and a POV display mode.  The applicant proposes that the court’s decision in BASCOM Global Internet Services v. AT&TMobility LLC, 827 F .3d 1341 (Fed. Cir. 2016) supports the patent eligibility of the claimed invention because the claimed arrangement would support the presence of significantly more in the claimed invention.
Responsive to the preceding,  it is noted in BASCOM Global Internet Services v. AT&TMobility LLC, the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements.  Specifically, when considered as an ordered combination the court identified the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user as representing a non-conventional and non-generic arrangement of the additional elements wherein such merged the benefits of remote based filtering tools and personal based filtering tools to create a unique beneficial arrangement that was not separately available with either of these known arrangements for filter tools previously.  With relation to the preceding the presented arguments do not identify how the claimed invention when considered as an ordered combination provides significantly more than a conventional or generic arrangement of known hardware executing algorithm or how such provide for a unique beneficial arrangement that was not separately available with the claimed elements previously and in a manner that would separate the claimed invention from the specific arrangement as cautioned against in Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).  

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715